EXHIBIT 10.13


EXECUTION VERSION




EMPLOYMENT AGREEMENT
THIS AGREEMENT (the “Agreement”) is entered into and effective as of March 4,
2019 and amends and restates the agreement dated March 29, 2016 (the “Original
Agreement”) by and among Aspen ML LLC, an Oregon limited liability company
(“Employer”), Thetis Asset Management LLC, a Delaware limited liability company
(“Thetis”), Great Ajax Corp., a Maryland corporation (“Ajax”), and Gregory
Funding LLC, an Oregon limited liability (“Gregory”, and, collectively with
Thetis and Ajax, the “Companies”) and Mary Doyle (“Executive”), an individual.
WHEREAS, pursuant to a management agreement, Thetis is the manager of Ajax, a
real estate investment trust, and Gregory services the mortgage loans and other
assets owned by Ajax;
WHEREAS, Employer desires to continue to employ Executive to serve as the Chief
Financial Officer of each of the Companies, on the terms and conditions set
forth herein; and
WHEREAS, Executive desires to continue to be employed by Employer and to serve
as the Chief Financial Officer of each of the Companies, on the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and of the material promises
and conditions contained in this Agreement, the parties agree as follows:
1.Representations and Warranties.
Employer and the Companies represent and warrant that they are empowered to
enter into this Agreement. Executive represents and warrants that she is not a
party to any employment contract, bond, confidentiality, non-competition or
other agreement, and is not otherwise bound by any other obligation that would
violate or be in conflict with the terms and conditions of this Agreement or
encumber her performance of duties assigned to her by Employer or the Companies.
Executive further represents and warrants that she has not signed or committed
to any employment or consultant duties or other obligations that would divert
her full attention from the duties assigned to her by Employer or the Companies
under this Agreement.
2.    Term of Employment.
Subject to earlier termination pursuant to the provisions of Section 8 of the
Agreement, Executive’s employment with Employer and service as Chief Financial
Officer of the Companies under this Agreement shall continue from the effective
date of this agreement on March 4, 2019 and, unless the parties agree in writing
to extend the term of this Agreement, shall end on March 4, 2022 (the “Term”).
Executive’s employment may be terminated by Employer for cause at any time and
without prior notice. Executive’s employment may also be terminated by Employer
without cause at any time and without prior notice; provided, however, that if
Executive’s employment is terminated without cause, Executive shall be entitled
to receive certain specified benefits if Executive signs a release of claims on
the termination of her employment in accordance with Section 8(d) of this
Agreement. For purposes of this Agreement, “cause” shall be defined as set forth
in Section 8(c) of this Agreement.







--------------------------------------------------------------------------------




Executive is free to terminate her employment by resigning at any time, so long
as she provides six (6) months’ notice to Employer. Executive will not be
entitled to any additional compensation if she resigns her employment, if she is
terminated by Employer for cause or if her employment ends due to her death or
disability.
3.    Employment and Duties.
During the Term, Executive shall be employed by Employer and shall serve as
Chief Financial Officer of each of the Companies. Subject to the terms of this
Agreement, during the Term, Executive shall devote substantially all of her
productive time, ability, attention, energy, knowledge and skill solely and
exclusively to performing her duties as Chief Financial Officer of the
Companies. In Executive’s capacity as Chief Financial Officer of Ajax, Executive
will report to Ajax’s Chief Executive Officer; in Executive’s capacity as Chief
Financial Officer of Thetis, Executive will report to Thetis’ Manager; and in
Executive’s capacity as Chief Financial Officer of Gregory, Executive will
report to Gregory’s Chief Operating Officer. Executive’s responsibilities shall
include the normal responsibilities attendant to the Chief Financial Officer
position, and such other responsibilities as reasonably assigned by Employer or
the Companies. Executive shall provide the services contemplated by this
Agreement in Portland, Oregon, except for required business travel.
4.    Compensation.
a.    Annual Base Salary. In consideration for Executive’s services during the
Term, Executive shall receive a base salary of $315,000 per annum (prorated for
partial years of employment), to be paid in installments in accordance with
Employer’s payroll practices, from which Employer shall withhold and deduct all
applicable federal and state income, social security, disability and other taxes
as required by applicable laws.
b.    Annual Bonus. Executive’s target annual bonus opportunity for each fiscal
year during the Term shall be $185,000. The amount of such bonus actually earned
in any such year shall be based on metrics established by the Companies,
including but not limited to the following: (i) success of audits, projects and
assignments set out by each of Ajax’s board of directors, committees of the
board of directors and management, Gregory’s management committee and Thetis’
manager; (ii) intrinsic value creation in the Companies; (iii) Executive’s
achievement of performance objectives reflected in the Companies’ annual
budgets; and (iv) total shareholder return of Ajax as compared to total
shareholder return of peers. The performance objectives and Executive’s level of
achievement of such objectives shall be determined by Employer. Executive must
be employed by Employer at the time the bonuses are paid to receive the bonuses
for the preceding fiscal year. To the extent earned, annual bonuses will be paid
as soon as practicable after Employer calculates the amount earned, if any, for
the preceding fiscal year.
c.    Equity Awards. Executive will be eligible to participate in any equity
plan or plans that may be adopted by one or more of the Companies during the
Term, subject to the terms and conditions of the applicable equity plan(s) and
award agreement(s).


2



--------------------------------------------------------------------------------




d.    Source of Compensation. Other than any equity awards that may be provided
to Executive by one or more of the Companies, all compensation paid to Executive
pursuant to this Agreement shall be provided by Employer.
5.    Additional Benefits.
a.    Group Benefit Plans. Subject to limitations under applicable law and the
terms and conditions of the applicable plans, Executive shall be entitled to
participate in, and receive such benefits or rights as may be provided to
employees of Employer under, any group employee benefit plans provided by
Employer during the Term. Notwithstanding the foregoing, Employer reserves the
right to amend, modify or terminate any employee benefit plan at any time.
b.    Business Expenses. Executive shall be entitled to reimbursement by
Employer for such customary, ordinary and necessary business expenses as are
incurred by her in the performance of her duties and activities under this
Agreement. All expenses as described in this Subsection will be reimbursed only
upon presentation by Executive of such documentation as may be reasonably
necessary to substantiate that all such expenses were incurred in the
performance of her duties and in accordance with Employer’s reimbursement
policies.
c.    Vacation. Executive shall not accrue any vacation but shall be entitled to
take reasonable time off as necessary and consistent with the needs of the
business.
d.    Indemnification. In the event that Executive is made a party or threatened
to be made a party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), other than any Proceeding
initiated by Executive, Employer, the Companies or any of their affiliates
related to any contest or dispute between Executive and Employer, the Companies,
or any of their affiliates with respect to this Agreement or Executive’s
employment or services hereunder or any other agreement between Executive and
Employer, the Companies, or any of their affiliates, by reason of the fact that
Executive is or was a director or officer of Employer, the Companies or any
affiliates thereof, or is or was serving at the request of Employer or the
Companies as a director, officer, member, employee or agent of another
corporation or a partnership, joint venture, trust or other enterprise,
Executive shall be indemnified and held harmless by the Companies to the extent
permitted under the Companies’ bylaws and/or operating agreements from and
against any liabilities, costs, claims and expenses, including all costs and
expenses incurred in defense of any Proceeding (including attorneys’ fees).
6.    Outside Activities.
During the Term, Executive shall devote her entire productive time, ability and
attention to the business of the Companies. Executive may serve on the board of
trustees of up to three nonprofit organizations, provided that such service does
not interfere with Executive’s performance of her duties to the Companies.
Without limiting the foregoing, during the term of this Agreement, Executive
shall not, directly or indirectly, either as an employee, employer, consultant,
agent, principal, partner, shareholder, corporate officer, director, or in any
other capacity (i) engage in any business or devote her time and attention to
any other entity that invests in, manages or services the asset classes in which
Ajax intends to invest so long as either Ajax has on hand an


3



--------------------------------------------------------------------------------




average of $25 million in capital available for investment over the previous two
fiscal quarters or the independent directors of Ajax determine that it has the
ability to raise capital above its most recent book value, excluding any
transactions that may be in existence on the date hereof; provided that the
foregoing will not prevent being a holder of not more than 2% of the shares of a
publicly listed company; or (ii) acquire any mortgage loans or residential
investment properties that are within the investment mandate of Ajax without
first offering those opportunities to Ajax.
7.    Non-Competition, Non-Solicitation and Proprietary Rights and
Confidentiality Agreement.
As a condition of employment under this Agreement, Executive acknowledges that
in connection with the execution of the Original Agreement, she had executed the
“Non-Competition, Non-Solicitation, and Proprietary Rights and Confidentiality
Agreement” on March 29, 2016 attached hereto as Exhibit 1, which shall remain
effective and made a part hereof by this reference.
8.    Termination of Employment.
Executive’s employment with Employer may be terminated at any time and for any
reason by either Employer or Executive, subject to the terms of this Agreement
(including, without limitation, Section 2 and this Section 8).
a.    By Death. Executive’s employment and the Term shall automatically end upon
the death of Executive. Employer’s and the Companies’ total liability in such
event shall be limited to payment of Executive’s salary and benefits through the
date of Executive’s death and provision of any vested benefits, which will be
provided in accordance with the terms and conditions of the plans or programs
under which such vested benefits arise (the “Accrued Amounts”).
b.    By Disability. Employer reserves the right to terminate Executive’s
employment and the Term at any time due to Executive becoming disabled. For
purposes of this Agreement, Executive shall be considered disabled if she is
entitled to long-term disability benefits under the long-term disability plan or
policy covering Executive (or, if she has not elected to participate in such
plan or policy, if she would have been entitled to long-term disability benefits
if she were a participant in the plan or policy covering similarly situated
employees). Upon any termination of Executive’s employment due to Executive
becoming disabled, Employer’s and the Companies’ total liability shall be
limited to the Accrued Amounts.
c.    For Cause. Employer reserves the right to terminate Executive’s employment
and the Term at any time for cause. For purposes of this Agreement, the terms
“cause” shall mean: (a) disqualifying conduct consisting of (i) Executive or any
of the Companies (as a result of the acts or omissions of Executive) having
materially breached its Operating Agreement or the management agreement between
Thetis and Ajax, and failed to cure such breach (in the case of a breach that is
susceptible to cure) within ten (10) days after receiving written notice of such
breach; (ii) Executive or any of the Companies (as a result of the acts or
omissions of Executive) being subject to (A) disciplinary action or
disqualification by a regulator or self-regulatory organization or (B) an
examination, investigation or other inquiry or proceeding by any


4



--------------------------------------------------------------------------------




governmental authority that, in the case of (A) or, if adversely determined, in
the case of (B), is reasonably likely to impair any of the Company’s ability to
engage in its business; or (iii) Executive or any of the Companies (as a result
of the acts or omissions of Executive) having committed a felony or other
serious crime or violation of federal or state laws (including any crime of
dishonesty or disloyalty); (b) actions that, knowingly and willfully taken by
Executive, as determined by Employer or the Companies, caused or are reasonably
likely to cause any of the Companies substantial public disgrace or disrepute or
substantial economic harm; or (c) Executive’s breach of this Agreement.
Employer’s and the Companies’ total liability to Executive in the event of
termination of Executive’s employment for cause shall be limited to the Accrued
Amounts.
d.    Without Cause. Employer reserves the right to terminate Executive’s
employment and the Term without cause at any time and for any reason whatsoever
upon written notice to Executive. If Executive’s employment is terminated by the
Employer without cause (and not due to Executive’s disability) during the Term,
Executive shall receive the following:
(i)    the Accrued Amounts; and
(ii)
subject to the following sentence and section 8(g) of this Agreement, Employer
shall pay Executive an amount equal to one (1) year of her annual base salary at
the time of termination, to be paid in a lump sum within sixty (60) days
following the effective date of termination.

In return for the payment of the severance amount described in Subsection
8(d)(ii) of the Agreement, which Employer is not obligated to otherwise pay,
Executive acknowledges that in connection with the execution of the Original
Agreement she had executed a General Release and Covenant Not to Sue dated March
29, 2016 (the “General Release”) which contains a Release of Claims against
Executive by Employer, the Companies and their respective affiliates as attached
hereto as Exhibit 2, whereby Executive has and will continue to waive and
release any claims and all potential claims against Employer, the Companies and
their respective affiliates and employees, directors, officers, agents and
representatives arising out of or related to her employment with Employer.
Executive acknowledges that the General Release shall remain effective as a
condition precedent to Employer’s obligation to pay the severance amount
described in Subsection 8(d)(ii) of the Agreement. The severance amount under
Subsection 8(d)(ii) of the Agreement shall be paid no later than the 60th day
following Executive’s termination of employment; provided, however that if the
sixty (60) period following Executive’s termination of employment spans calendar
years, payment shall in all events be made in the latter calendar year.
e.    Resignation/Mutual Consent. Executive’s employment and the Term shall be
terminated upon Executive’s resignation, subject to the provisions of Section 2
of the Agreement, or upon mutual written consent of Employer and Executive.
Employer’s and the Companies’ total liability to Executive in the event of
termination of employment under this Subsection 8(e) of the Agreement shall be
limited to the Accrued Amounts.


5



--------------------------------------------------------------------------------




f.    Resignation of Positions. Upon termination of employment for any reason
whatsoever, Executive shall be deemed to have resigned from all offices and
directorships then held with Employer and the Companies.
g.    Limitation on Severance Payments. The payment contemplated under
Subsection 8(d)(ii) of the Agreement shall only be payable if Executive
experiences a “separation from service,” as that term is used in Section
409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the “Code”).
Whether a separation from service takes place is determined in accordance with
the requirements of Internal Revenue Code Section 409A and related Treasury
guidance and regulations based on the facts and circumstances surrounding the
termination of Executive’s employment and whether Employer and Executive
intended for Executive to provide significant services following such
termination. Executive’s employment relationship will be treated as continuing
intact while Executive is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave of absence does not exceed six
months, or if longer, so long as Executive’s right to reemployment by Employer
is provided either by statute or by contract. If the period of leave exceeds six
(6) months and there is no right to reemployment, a separation from service will
be deemed to have occurred as of the first date immediately following such
six-month period.
h.    Restriction on Payment. Notwithstanding any provision of this Agreement to
the contrary, if Executive is considered a “specified employee” (as that term is
used in Section 409A(a)(2)(B)(i) of the Code) on the date of Executive’s
separation from service, then, to the extent the payment (or any portion
thereof) under Subsection 8(d)(ii) of the Agreement is considered “nonqualified
deferred compensation” for purposes of Section 409A of the Code, such payment
(or portion thereof) shall not be paid earlier than six (6) months after the
date of such separation from service, but only to the extent necessary to avoid
the imposition of tax on Executive under Section 409A of the Code. Any payments
delayed by the operation of the immediately preceding sentence shall be paid to
Executive in a lump sum on the six-month anniversary of Executive’s separation
from service or, if Executive dies within such six month period, within 30 days
following the date of Executive’s death.
9.    Prohibition of Assignment.
This Agreement is personal to Executive and she may not assign or delegate any
of her rights or obligations hereunder without first obtaining the written
consent of Employer; provided that in the event of Executive’s death, any
benefits payable under this Agreement shall be payable to Executive’s spouse or
beneficiary.
10.    Modification.
Any modification of this Agreement will be effective only if it is in writing
and signed by the parties to be bound thereby.
11.    Confidentiality of Agreement.


6



--------------------------------------------------------------------------------




Executive agrees that she shall not disclose to any persons or entities, other
than members of her immediate family and her personal financial and legal
advisors, the terms and conditions of this Agreement, except for salary
information, or unless required to do so by a valid order or subpoena from a
court or government agency of competent jurisdiction or pursuant to the
requirements of the federal securities laws if so required by Employer.
12.    Entire Agreement.
This Agreement, including the Non-Competition, Non-Solicitation, and Proprietary
Rights and Confidentiality Agreement attached hereto as Exhibit 1 and the
General Release attached hereto as Exhibit 2, constitutes the entire agreement
between Employer, the Companies and Executive, pertaining to the subject matter
hereof, and supersedes all prior or contemporaneous written or verbal agreements
and understandings with Executive in connection with the subject matter hereof,
including the Original Agreement.
13.    Governing Law.
This Agreement and the rights and obligations hereunder shall be governed by the
laws of Oregon, and Executive, the Companies and Employer specifically consent
to the jurisdiction of the courts of Portland, Oregon over any action or
arbitration arising out of or related to this Agreement.
14.    Severability.
If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall,
nevertheless, continue in full force and effect without being impaired or
invalidated in any way.
15.    Waiver.
The parties hereto shall not be deemed to have waived any of their respective
rights under this Agreement unless the waiver is in writing and signed by such
waiving party. No delay in exercising any right shall be a waiver nor shall a
waiver on one occasion operate as a waiver of such right on a future occasion.
16.    Notices.
All notices provided for herein shall be in writing and shall be deemed to have
been given when delivered personally, when deposited in the United States mail,
registered or certified, postage prepaid, or when delivered by reputable
overnight courier service to Employer, addressed as follows:
To Employer:    9400 SW Beaverton-Hillsdale Hwy
Suite 131
Beaverton, OR 97005
To Executive:    842 SW Broadway Drive
Portland , OR 97201


7



--------------------------------------------------------------------------------






or at such other addresses as either of said parties may from time to time in
writing appoint pursuant to this Section.
17.    Compliance with Section 409A.
The intent of the parties is that payments and benefits under this Agreement
comply with (or qualify for an exemption from) Section 409A of the Internal
Revenue Code and the regulations and guidance promulgated thereunder and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered accordingly. Specifically, it is intended that the
severance payment contemplated by Section 8(d)(ii) of this Agreement qualify for
the short-term deferral exemption under Section 409A. Any reimbursements or
in-kind benefits provided to or for the benefit of Executive shall be provided
in a manner that complies with Treasury Regulation Section 1.409A-3(i)(v), which
requires that (a) all such reimbursements will be made not later than the last
day of the calendar year after the calendar year in which the expenses were
incurred, (b) the right to such reimbursements or in-kind benefits will not be
subject to liquidation or exchange for another benefit, and (c) the amount of
the expenses eligible for reimbursement, or the amount of any in-kind benefit
provided, during any taxable year will not affect the amount of expenses
eligible for reimbursement, or the in-kind benefits provided, in any other
taxable year.
18.    Insurance.
Employer and each of the Companies, at its discretion, may apply for and procure
in its own name and for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered available. Executive agrees to
cooperate in any medical or other examination, supply any information, and to
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and continue such insurance. Executive hereby
represents that Executive has no reason to believe that Executive’s life is not
insurable at rates now prevailing for a healthy person of Executive’s age.
19.    Executive’s Cooperation.
During Executive’s employment and thereafter, Executive shall cooperate with
Employer, the Companies and their respective affiliates in any disputes with
third parties, internal investigations or administrative, regulatory or judicial
proceedings as reasonably requested by Employer or the Companies (including,
without limitation, Executive being available to Employer upon reasonable notice
for interviews and factual investigations, appearing at Employer’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to Employer all pertinent information and turning over to Employer
all relevant documents which are or may come into Executive’s possession, all at
times and on schedules that are reasonably consistent with Executive’s other
permitted activities and commitments). In the event Employer or the Companies
require Executive’s cooperation in accordance with this Section 19 of the
Agreement after the termination of Executive’s employment, Employer shall
compensate Executive at the rate of $250 per hour and reimburse Executive for
reasonable travel expenses (including lodging and meals, upon submission of
receipts).


8



--------------------------------------------------------------------------------




20.    Tax Withholding.
All amounts paid or provided pursuant to this Agreement shall be subject to
withholding and deduction for all applicable federal and state income, social
security, disability and other taxes as required by applicable laws.
[Signature Page Follows]






9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


/s/ Mary Doyle
Mary Doyle
 
ASPEN ML LLC
 
By: /s/ Lawrence Mendelsohn
Name: Lawrence Mendelsohn
Title: Manager
 
 
GREAT AJAX CORP.
 
By: /s/ Lawrence Mendelsohn
Name: Lawrence Mendelsohn
Title: Chairman and Chief Executive Officer
 
THETIS ASSET MANAGEMENT LLC
 
By: /s/ Lawrence Mendelsohn
Name: Lawrence Mendelsohn
Title: Manager
 
GREGORY FUNDING LLC
 
By: /s/ Russell Schaub
Name: Russell Schaub
Title: President
 















S-1                Employment Agreement



--------------------------------------------------------------------------------






Exhibit 1
NON-COMPETITION, NON-SOLICITATION, AND PROPRIETARY RIGHTS
AND CONFIDENTIALITY AGREEMENT
[See Attachment]






Exhibit 1-1                Employment Agreement



--------------------------------------------------------------------------------






Exhibit 2
GENERAL RELEASE AND COVENANT NOT TO SUE
[See Attachment]




Exhibit 2-1                Employment Agreement

